Exhibit 77(O) Transactions effected pursuant to Rule 10f-3 Fund Name Issuer Date of Purchase Broker / Dealer From Whom Purchased Affiliated/Principal Underwriter of Syndicate ING Blackrock Inflation Protected Bond Portfolio Lehman Brothers Holdings Inc. 1/15/2008 Lehman Brothers Inc. ING Financial Markets LLC ING Evergreen Omega Portfolio Visa Inc. 3/18/2008 JP Morgan Wachovia Securities ING Van Kampen Real Estate Portfolio Senior Housing Properties Trust 6/3/2008 UBS Investment Bank Morgan Stanley
